Interview Summary
Examiner contacted Applicant Representative on 02/18/21 to notify that the claims were in condition for allowance with the exception of a 112b issue with respect to newly added claim 21. Examiner described that it was not clear what structure performed functions of apparatus claim 21 elements with respect to how the power addition value, and the power subtraction value functions. Examiner proposed an Examiner's Amendment (See Examiner’s Amendment below) that would place the Application in condition for allowance.  Subsequent to the interview on 02/23/21, Applicant Representative contacted Examiner giving approval for the proposed Examiner’s Amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a multiplication unit, a separation unit, a first exponentiation unit, a second exponentiation unit, an addition unit, a subtraction unit, and a division unit in newly added claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
In review of the specification, the following are being interpreted as the associated structure for terms interpreted under 35 USC 112f.
	Multiplication unit.  The multiplication unit is implemented by a multiplier included in an existing arithmetic processing device and as in fig 5-310, [0076] including input and output connections.
Separation unit.  The separation unit is implemented using a separating function that separates the integer portion and the fraction al portion of data from each other as included in an existing arithmetic processing device and as in figure 5-320 including input and output connections. 
First exponentiation unit.  The first exponentiation unit is implemented using an exponentiation operator that executes a calculation of a power of 2 included in an existing arithmetic processing device and as in fig 5-332, [0076] including input and output connections.
Second exponentiation unit.  The second exponentiation unit is implemented by a decoder as in fig 5-340, [0084] including input and output connections.
Addition unit.  The addition unit is implemented using an adder as in fig 5-350, [0085] including input and output connections.
Subtraction unit.  The subtraction unit is implemented using a subtractor as in fig 5-360, [0086] including input and output connections.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Subsequent to Examiner Initiated Interview held on 2/18/21 with Applicant representative, Attorney for Applicant, Raphael A. Valencia, Registration Number 43,216, on 02/23/21 Raphael A. Valencia                                                                                                                               




In the claims:

	In claim 21 at line 12 before the phrase “the power addition value”
		Insert –an addition circuit configured to identify --	
In claim 21 at line 12 after the phrase “the power addition value”
		Delete “is identified”
In claim 21 at line 16 before the phrase “the power subtraction value”
		Insert –an addition circuit configured to identify --	
In claim 21 at line 12 after the phrase “the power subtraction value”
		Delete “is identified”
	



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.E.L./
Emily E. LarocqueExaminer, Art Unit 2182                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                 

                                                                                                                                                                                                       /Aimee Li/Supervisory Patent Examiner, Art Unit 2183